Citation Nr: 1801694	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-21 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

A hearing was held before the undersigned Veterans Law Judge (VLJ) in August 2017.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss, which he asserts is secondary to his exposure to excessive noises while in service.  It is already established that the Veteran was exposed to noise trauma in service.  See July 2013 rating decision (granting service connection for tinnitus).  What remains to be established is that the Veteran has a current hearing loss disability that is related to that noise trauma in service.

The Veteran was previously afforded a VA audiological evaluation in April 2013.  At the time, it was not shown that he had a hearing loss disability by VA standards.  See 38 C.F.R. § 3.385 (2017).  Therefore, no etiological opinion was provided as to the Veteran's claimed bilateral hearing loss.  However, at the August 2017 Board hearing, the Veteran testified that his hearing had worsened since the April 2013 VA examination.  Subsequently, he also submitted an audiological record dated September 2017 from North Central MS ENT, which reflects a hearing loss disability for VA purposes.  Accordingly, the Board finds that a new VA examination for a medical opinion is necessary prior to adjudicating the claim.

Accordingly, the case is REMANDED for the following actions:

1. With any assistance needed from the Veteran, obtain any outstanding as well as updated VA treatment records or private records pertaining to the Veteran's bilateral hearing loss and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded a VA audiological evaluation.  The claims file must be provided to the examiner for review.  The examiner is asked to accomplish the following:

   a. Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss disability had its onset in service, had its onset within a year of service separation, or is otherwise shown to be etiologically related to his active service, to include his credible in-service noise exposure.

A complete rationale must be provided for all opinions presented.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.


3. Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



